Citation Nr: 1541693	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hearing loss and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a thoracolumbar spine disorder to include low back injury residuals, degenerative disc disease, spondylosis, and degenerative joint disease.  

4.  Entitlement to service connection for an acquired eye disorder to include right eye and left eye trauma residuals, corneal scarring, floaters, and myopia claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), a depressive disorder, a major depressive disorder, an anxiety disorder, insomnia, anger, and traumatic brain injury (TBI) residuals claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

6.  Entitlement to service connection for alcohol dependence.  

7.  Entitlement to service connection for a recurrent headache disorder to include migraine headaches claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

8.  Entitlement to service connection for a right elbow disorder to include arthritis claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

9.  Entitlement to service connection for a left elbow disorder to include arthritis claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

10.  Entitlement to service connection for a right hand disorder to include trauma residuals and arthritis claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

11.  Entitlement to service connection for a left hand disorder to include trauma residuals and arthritis claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

12.  Entitlement to service connection for a right knee disorder to include trauma residuals and arthritis claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

13.  Entitlement to service connection for a left knee disorder to include trauma residuals and arthritis claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

14.  Entitlement to service connection for a right upper extremity neurological disorder to include peripheral nerve damage claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

15.  Entitlement to service connection for a left upper extremity neurological disorder to include peripheral nerve damage claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

16.  Entitlement to service connection for a right lower extremity neurological disorder to include peripheral nerve damage claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

17.  Entitlement to service connection for a left lower extremity neurological disorder to include peripheral nerve damage claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

18.  Entitlement to service connection for a neurological disorder manifested by muscle movement and twitching claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

19.  Entitlement to service connection for a recurrent pain disorder to include fibromyalgia and head, ear, jaw, neck, shoulder, leg, ankle, and foot pain claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

20.  Entitlement to service connection for a pulmonary disorder to include bronchitis, granulomas, and a lung disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

21.  Entitlement to service connection for a recurrent tonsil disorder to include tonsillectomy residuals claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

22.  Entitlement to service connection for a recurrent lymphatic disorder to include a neck, back, and arm lymph node disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

23.  Entitlement to service connection for a recurrent skin disorder to include rashes, boils, and facial, arm, leg, and groin abscesses claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

24.  Entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), polyps, diarrhea, constipation, nausea, vomiting, and intestinal twitches and cramps claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

25.  Entitlement to service connection for hypertension claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

26.  Entitlement to service connection for a liver disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

27.  Entitlement to service connection for a kidney disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

28.  Entitlement to service connection for a urological disorder to include a bladder disorder and urinary tract infection (UTI) residuals claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

29.  Entitlement to service connection for a prostate disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

30.  Entitlement to service connection for a breast disorder to include benign growths and lumps claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

31.  Entitlement to service connection for an immune system disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

32.  Entitlement to service connection for chronic fatigue syndrome (CFS) claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

33.  Entitlement to service connection for a recurrent disorder manifested by Vitamin D and Vitamin B12 deficiency claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

34.  Entitlement to service connection for a dental disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

35.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

36.  Entitlement to service connection for a recurrent oral cavity disorder to include lumps on the roof of the mouth claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina.  

37.  Entitlement to an initial compensable disability evaluation for the Veteran's chronic sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's daughter


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1984 to October 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Louis, Missouri, Regional Office which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for hearing loss and denied service connection for both tinnitus and a back disorder.  In December 2010, the North Little Rock, Arkansas, Regional Office (RO) determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for hearing loss and denied the claim on the merits.  

In January 2012, the Louisville, Kentucky, Regional Office established service connection for chronic sinusitis; assigned a noncompensable evaluation for that disability; effectuated the award as of October 15, 2009; and denied service connection for myopia, PTSD, depression, anxiety, insomnia, headaches, alcoholism, right elbow arthritis, left elbow arthritis, right hand arthritis, left hand arthritis, right knee arthritis, left knee arthritis, right upper extremity peripheral nerve damage, left upper extremity peripheral nerve damage, right lower peripheral nerve damage, left lower extremity peripheral nerve damage, nerve problems to include muscle movement and twitching, fibromyalgia, head, ear, jaw, neck, shoulder, leg, ankle, and foot pain, bronchitis, a lung disorder, tonsillectomy residuals, a lymph node disorder, a skin disorder, GERD, intestinal polyps, IBS, chronic diarrhea, high blood pressure, a liver disorder, a kidney disorder, a bladder disorder, UTI residuals, a prostate disorder, breast lumps, an immune disorder, chronic fatigue, vitamin deficiency, a dental disorder, a TMJ disorder, and an inner mouth disorder to include lumps on the roof of the mouth.  

In May 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In September 2009, the Veteran submitted an informal claim of entitlement to service connection for a rectal disorder, an ear disorder, and a recurrent disorder manifested by high cholesterol.  An April 2011 written statement from the Veteran may be reasonably construed as an informal claim for service connection for both a right adrenal gland disorder and arteriosclerotic heart disease (ASHD).  The transcript of the May 2015 Board hearing may be reasonably construed as an informal claim of entitlement to service connection for left leg deep venous thrombosis (DVT).  The issues of service connection for a rectal disorder, an ear disorder, a recurrent disorder manifested by high cholesterol, a right adrenal gland disorder, ASHD, and left leg DVT have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of service connection for hearing loss, a thoracolumbar spine disorder, an acquired eye disorder, an acquired psychiatric disorder, alcoholism, a recurrent headache disorder, a right elbow disorder, a left elbow disorder, a right hand disorder, a left hand disorder, a right knee disorder, a left knee disorder, a right upper extremity neurological disorder, a left upper extremity neurological disorder, a right lower extremity neurological disorder, a left lower extremity neurological disorder, a neurological disorder manifested by muscle movement and twitching, a recurrent pain disorder, a pulmonary disorder, a recurrent tonsil disorder, a recurrent lymphatic disorder, a skin disorder, a gastrointestinal disorder, hypertension, a liver disorder, a kidney disorder, a urological disorder, a prostate disorder, a breast disorder, an immune system disorder, CFS, a recurrent disorder manifested by Vitamin D and Vitamin B12 deficiency, a dental disorder, a TMJ disorder, and a recurrent oral cavity disorder and the initial evaluation for the Veteran's chronic sinusitis are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In April 1988, the RO denied service connection for hearing loss.  The Veteran was informed in writing of the adverse determination and his appellate rights in April 1988.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.  

2.  The additional documentation submitted since the April 1988 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  Tinnitus originated during active service.  


CONCLUSIONS OF LAW

1.  The April 1988 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hearing loss has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).  

3.  The criteria for service connection for tinnitus are met. 3 8 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board reopens and remands the issue of service connection for hearing loss and grants service connection for tinnitus.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  


II.  Application to Reopen Service Connection for Hearing Loss

The Veteran asserts that service connection for right ear hearing loss is warranted as his right ear was damaged in an in-service explosion.  

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2015).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In April 1988, the RO denied service connection for hearing loss as the claimed disorder was "not shown by the evidence of record."  The Veteran was informed in writing of the adverse decision and his appellate rights in April 1988.  He did not submit a NOD with the adverse decision.  

The evidence upon which the April 1988 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records do not refer to hearing loss.  The Veteran's service personnel records reflect that he served as a machinist repairman with the 2nd Marine Division, 2nd Tank Battalion at Camp Lejeune, North Carolina.  The report of a February 1988 VA examination for compensation purposes states that the Veteran reported that he had developed mild hearing impairment when he was in a tank battalion during active service.  On audiological evaluation the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
5
0
0
0
10

The examiner noted that the Veteran's "[h] earing sensitivity is within normal limits" and he had "[e]xcellent speech recognition ability."  

New and material evidence pertaining to the issue of service connection for hearing loss was not received by VA or constructively in its possession within one year of written notice to the Veteran of the April 1988 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the April 1988 rating decision includes VA examination and clinical documentation, private clinical documentation, the May 2015 hearing transcript, Internet articles and publications, and written statements from the Veteran and fellow servicemen.  The report of a December 2010 VA audiological examination states that the Veteran complained of hearing impairment.  He reported that he had "first noticed his hearing loss during a live fire exercise when the 50 caliber machine gun next to him blew up, causing his right ear to bleed and he was hit with metal casing."  On audiological evaluation the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
40
LEFT
0
5
10
15
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  At the May 2015 Board hearing, the Veteran testified that: he had significant in-service noise exposure including that associated with firing tank cannons; he had initially experienced hearing impairment during active service; and he had been found to have hearing loss on examinations provided by "Afto Steel."  

The December 2010 VA audiological examination report and the May 2015 Board hearing transcript are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for hearing loss is reopened.  



III.  Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested tinnitus during active service due to his in-service noise exposure and his having been struck in the head by a shell casing while participating in a training exercise.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system such as tinnitus becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service personnel records reflect that he served as a machinist repairman with the 2nd Marine Division, 2nd Tank Battalion at Camp Lejeune, North Carolina.  Therefore, his in-service tank-related noise exposure is conceded.  
At the December 2010 VA audiological examination, the Veteran complained of chronic bilateral tinnitus since July 1988.  The Veteran was diagnosed with tinnitus.  The examiner concluded that "tinnitus is not caused by or a result of military service" as "[t]here was no complaint of tinnitus found in the service medical records."  

At the April 2013 VA audiological evaluation, the Veteran was reported to "not report or claim the condition" of tinnitus.  

At the May 2015 Board hearing, the Veteran testified that he had recurrent tinnitus which gradually developed after he was exposed to in-service noise and struck in the head by a shell casing.  He stated that his tinnitus may also be related to his service-connected chronic sinusitis.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran had significant tank-related noise exposure while performing his military duties as a machinist in a tank battalion.  He has been diagnosed with recurrent tinnitus on post-service examination.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  



REMAND

Hearing Loss

In light of its reopening above, the Veteran's claim for service connection for hearing loss is to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that service connection for right ear hearing loss is warranted as the claimed disorder was incurred due to his in-service noise exposure and/or right ear trauma associated with being struck by a casing during a training accident.  In the alternative, he advances that his hearing loss disability was incurred secondary to his service-connected chronic sinusitis.  

The Veteran's in-service noise exposure has been conceded above in the portion of the decision granting service connection for tinnitus.

At the May 2015 Board hearing, the Veteran testified that he was found to have hearing loss on examination provided by "Afto Steel."  Clinical documentation of the cited private diagnosis and examination is not of record.  VA clinical documentation dated after July 2014 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The clinical record is in apparent conflict as to whether the Veteran currently has hearing acuity which meets the criteria for service connection for hearing loss under 38 C.F.R. § 3.385.  The report of the October 2010 VA audiological evaluation states the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
40
LEFT
0
5
10
15
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The report of an April 2013 VA audiological examination conveys that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
35
LEFT
0
0
5
15
30

Speech audiometry revealed bilateral speech recognition ability of 100 percent.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  Neither examination report discusses the relationship, if any, between the Veteran's diagnosed sensorineural hearing loss and his service-connected chronic sinusitis.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies in the VA examination reports of record, the Board finds that further VA audiological evaluation is necessary.  


Thoracolumbar Spine Disorder

The Veteran asserts that service connection for a recurrent back disorder is warranted as an in-service bone scan revealed a lumbar spine abnormality and he continues to experience recurrent lumbar spine injury residuals.  

A July 1987 naval bone scan showed "slight increased radiotracer activity in the body of L-2 and moderate radiotracer activities in the right ankle joint and right calcaneus, probably related to previous injury and previous casting of the right ankle."  

Post-service clinical documentation conveys that the Veteran was variously diagnosed with several recurrent thoracolumbar spine disorders.  VA clinical documentation dated in April 2010 states that the Veteran had a history of lumbar spondylosis.  A diagnosis of "chronic back pain/chronic pain syndrome" was advanced.  An April 2009 VA lumbosacral spine X-ray study revealed findings consistent with thoracolumbar spine degenerative changes.  

The report of a November 2010 VA examination states that the Veteran was diagnosed with lumbar spine degenerative disc disease.  The examiner opined that "I cannot say without speculation whether any of the Veteran's current illness is secondary to his relatively low-grade but chronic ingestion of halogenated hydrocarbons."  He did not address the relationship, if any, between the Veteran's lumbar spine degenerative disc disease and his in-service abnormal L2 bone scan findings.  The report of a December 2010 VA examination states that the Veteran was diagnosed with chronic lumbar sprain with early spondylosis and degenerative disc disease.  The examiner commented that "[t]here is no evidence to connect or state that the spine problem is secondary in any way to the right tibia periosteosis [or] due to incident which occurred in the military."  The examiner did not did not address the relationship, if any, between the Veteran's lumbar spine disabilities and his in-service abnormal bone scan study.  

A December 2013 VA treatment record states that the Veteran had been diagnosed with lumbar spine degenerative disc disease and several other disorders.  The VA physician commented that "[c]onsidering the number of chemicals that were in the water, the length of time he was exposed to it, and the range of medical problems he has, I feel that more likely than not his chemical exposure at Camp Lejeune was a causative or contributory factor in one or more of his problems."  

In a May 2015 written statement, the Veteran advanced that his in-service abnormal lumbar spine findings reflected an "injury [which] has affected me later in life and is very painful today."  

As the VA examination reports of record fail to address the relationship, if any, between the Veteran's abnormal in-service L2 bone scan findings and his current thoracolumbar spine disorders and given the December 2013 VA physician's opinion, the Board finds that further VA spine examination is required to adequately resolve the issues raised by the instant appeal.  

Acquired Eye Disorder

The Veteran asserts that service connection for an acquired eye disorder is warranted as the result of his exposure to contaminated water at Camp Lejeune, North Carolina.  

The Veteran's service personnel records reflect that he served at Camp Lejeune from November 1984 to October 1987.  With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  Veterans Benefits Administration Training Letter 10-03 (April 26, 2010).  

The Veteran's service treatment records convey that the Veteran was seen for multiple eye traumas and complaints.  Clinical documentation dated in July 1985 treatment record notes that a metallic splinter struck the Veteran in his right eye while he was using a lathe.  Treating medical personnel removed a metallic sliver which was superficially imbedded in the sclera lateral to the cornea.  Impressions of "[foreign body right eye] removed" and a right corneal abrasion were advanced.  A September 1985 treatment record states that the Veteran sustained facial trauma including left eye injury in a fistfight.  An assessment of "trauma to [left] eye [with] traumatic conjunctivitis was advanced.  

A May 2011 VA ophthalmological examination states that the Veteran complained of floaters in his eyes.  The Veteran was diagnosed with vitreous floaters, peripheral retinal scars, and high myopia.  The examiner commented that "[h]is vitreous floaters are not caused by his ingestion of contaminated water" and "[f]loaters are common in people with high myopia and, in fact, almost everyone gets floaters."  A September 2011 addendum to the May 2011 VA examination report clarifies that a National Academy of Sciences report made no mention of eye-related problems associated with exposure to Camp Lejeune contaminated water.  The examiner did not address the etiology of the Veteran's diagnosed peripheral retinal scars and the relationship, if any, between the Veteran's in-service right eye and left eye trauma and the diagnosed eye disorders.  

The December 2013 VA treatment record states that the Veteran had been diagnosed with "retinal tears and other eye problems" and several other disorders.  The VA physician commented that "[c]onsidering the number of chemicals that were in the water, the length of time he was exposed to it, and the range of medical problems he has, I feel that more likely than not his chemical exposure at Camp Lejeune was a causative or contributory factor in one or more of his problems."  

At the May 2015 Board hearing, the Veteran reported that he was "diagnosed with a new eye disease of the cornea."  Clinical documentation of the cited treatment is not of record.  

As the May 2011 VA ophthalmological examination and the addendum thereto fail to address the relationship, if any, between the Veteran's in-service right and left eye traumas and his diagnosed acquired eye disorders and in light of the December 2013 VA physician's opinion, the Board finds that further a further VA ophthalmological examination is required to adequately resolve the issues raised by the instant appeal.  


Acquired Psychiatric Disorders and Recurrent Headache Disorder

The Veteran asserts that service connection for an acquired psychiatric disorder is warranted as his pre-existing PTSD was aggravated by his exposure to contaminated water at Camp Lejeune.  He recounted that he had been shot by an assailant prior to service entrance.  The Veteran advances further that service connection for recurrent headaches is warranted as the claimed disorder was also incurred as the result of exposure to contaminated water at Camp Lejeune or, in the alternative, secondary to his service-connected chronic sinusitis.  

The Veteran's service treatment records reflect that he sustained both repeated head trauma in fights and other physical abuse from his fellow marines and complained of headaches.  A September 1985 treatment record states that the Veteran sustained facial trauma in a fistfight.  Assessments of a facial scratch and left eye trauma were advanced.  A May 1986 treatment record states that the Veteran was involved in a fight and sustained head trauma when he was struck with the blunt end of a broomstick.  Impressions of a "probable concussion" and "[ruleout] skull [fracture]" were advanced.  A January 1987 treatment entry states that the Veteran presented with "pain and bruises to legs caused by receiving 'blood stripes' from fellow marines."  On examination, the Veteran exhibited hematomas to the bilateral thighs.  A March 1987 treatment record notes that the Veteran complained of headaches and right sinus tenderness.  An assessment of right sinusitis was advanced.  

A July 2000 VA treatment record states that the Veteran was diagnosed with "PTSD (prior to military).  

In his November 2009 Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) Secondary to Personal Trauma (VA Form 21-0781a), the Veteran related that he had been shot prior to service entrance when assisting a victim in a criminal assault and had experienced additional flashbacks of the traumatic event after being informed about the Camp Lejeune contaminated water.  

In an undated Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) Secondary to Personal Trauma (VA Form 21-0781a), the Veteran advanced that: "some of the men in my platoon were giving me a difficult time;" "one marine broke off a mop handle and hit me in the head;" and "nothing happened to the other marine."  

The report of an August 2011 VA examination states that the examiner commented that: "[c]oncerning the following conditions: ... headaches, I reviewed these and the medical literature concerning that and the contaminants found in the drinking water of Camp Lejeune; "[a]s previously stated, there is no objective literature concerning chronic congestion (sic) of small quantities of these chemicals and their relationship to diseases;" and "[d]ue to this fact, it is my opinion at this time with the present medical literature that is available there is no relationship between the above listed conditions and exposure to contaminated water at Camp Lejeune."  The VA physician did not address the relationship, if any, between the Veteran's in-service headaches and multiple documented head traumas and the claimed recurrent headache disorder.  

A January 2013 VA treatment record states that the Veteran had been diagnosed with PTSD and migraine headaches.  The VA physician commented that "[g]overnment publications regarding the Camp Lejeune toxic exposure have included a list of conditions for which exposed persons are at greater risk" and "[o]ne of the items on the list is neurobehavioral disorders I feel that that term applies to his headaches, peripheral nerve disorders, and mental health conditions."  

The December 2013 VA treatment record states that the Veteran had been diagnosed with PTSD and several other disorders.  The VA physician commented that "[c]onsidering the number of chemicals that were in the water, the length of time he was exposed to it, and the range of medical problems he has, I feel that more likely than not his chemical exposure at Camp Lejeune was a causative or contributory factor in one or more of his problems."  

The Veteran has not been afforded a VA examination which addresses the nature and etiology of his diagnosed PTSD and other claimed acquired psychiatric disorders and whether his claimed recurrent headaches are manifestations of his documented in-service head traumas and/or TBI residuals.  Such an examination is required to adequately resolve the issues raised by the instant appeal.  

Alcohol Dependence

The Veteran's service treatment records state that the Veteran was diagnosed with alcohol dependence.  An October 2013 VA treatment record states that the Veteran was diagnosed with a history of PTSD, alcohol dependence, and nicotine dependence.  

VA compensation shall not be paid for disability which is the result of willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c ) (2015).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that service connection is warranted for an alcohol or drug dependence-related disability acquired as either secondary to or as a symptom of the Veteran's service-connected disorder.  See Allen v. Principi, 237 F.3d 1368 Fed. Cir. 2001).  Therefore, the Board finds that the issue of service connection for alcohol dependence is inextricably intertwined with the issue of service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Upper Extremity Disorder and Lower Extremity Musculoskeletal
and Neurological Disorders 

The Veteran asserts that service connection for recurrent arthritic, neurological, and pain disabilities including fibromyalgia involving multiple areas of his bodies including the upper and lower extremities is warranted as the claimed disabilities are etiologically related to his exposure to contaminated water at Camp Lejeune.  

The Veteran's service treatment records reflect that he was seen for numerous upper and lower extremity traumas and complaints.  A May 1984 podiatric treatment record states that the Veteran complained of numb toes of four weeks' duration.  An assessment of boot paresthesia was advanced.  An August 1984 treatment record indicates that the Veteran complained of bilateral knee and foot pain after completing a 20 mile hike.  An assessment of "trauma both feet due to forced march" was advanced.  A September 1984 treatment record conveys that the Veteran complained of left ankle pain when he jumped 12 feet while completing an obstacle course.  An assessment of a left ankle hyperextension injury was advanced.  A July 1985 treatment record states that the Veteran reported that he had injured his left knee in a bicycle accident.  No knee diagnosis was advanced.  Clinical documentation dated in March 1986 relates that the Veteran was involved in a March 1986 motor vehicle accident and sustained multiple contusions to the legs and the right rib cage.  A May 1986 treatment record conveys that the Veteran complained of a left arm abrasion.  He reported that he had fallen off of a bicycle.  An assessment of a superficial left forearm abrasion was advanced.  A January 1987 treatment record states that the Veteran complained of knee pain, right knee locking, and bilateral leg cramping.  He presented a history of a right knee lateral collateral ligament strain of 13 days' duration, and right leg and left leg hematomas.  Assessments of "lateral collateral strain, [ruleout] tear" and hematomas to both [left and right] legs were advanced.  An April 1987 treatment record states that the Veteran complained of right and left ankle pain.  Assessments of bilateral foot pain, right mid-tibial pain, and "[ruleout] stress [fracture]" were advanced.  Clinical documentation dated in May 1987 and June 1987 reports that the Veteran complained of bilateral ankle pain.  An assessment of a right ankle sprain was advanced.  A September 1990 retired military treatment record notes that the Veteran was involved in a motorcycle accident and sustained a right arm abrasion, bruising, and scrapes.  An assessment of "resolving [right] arm abrasion" was advanced.  

A June 2011 VA examination report states that the examiner had "been asked to review [the Veteran's] medical complaints and discuss whether or not they are related to drinking contaminated water in Camp Lejeune."  The examiner opined that "concerning the Veteran's symptoms of ... peripheral nerve damage bilateral upper and lower extremities, e pain in the head, neck, arms, head, legs, jaws shoulders, ankles, feet, and ears, arthritic hand condition-condition, arthritic knee and elbow conditions[, d]ue to the fact that in the literature most literature explanations is due to acute toxicity of these substances" and "there is no objective literature concerning chronic congestion of small quantities, it is my opinion at this time, concerning the above listed conditions, there is no relationship between these conditions and the exposure to contaminated water at Camp Lejeune."  The VA physician did not address the relationship, if any, between the Veteran's multiple in-service musculoskeletal traumas and complaints and the claimed disorders.  

The December 2013 VA treatment record states that the Veteran had been diagnosed with peripheral neuropathy, myofascial pain syndrome, and several other disorders.  The VA physician commented that "[c]onsidering the number of chemicals that were in the water, the length of time he was exposed to it, and the range of medical problems he has, I feel that more likely than not his chemical exposure at Camp Lejeune was a causative or contributory factor in one or more of his problems."  

The VA examination reports of record are conclusory in nature and fail to address the relationship between the Veteran's multiple in-service traumas and the claimed musculoskeletal and neurological disorders.  Given these deficiencies and in light of the December 2013 physician's opinion, the Board finds that further VA evaluation is required to adequately resolve the issues raised by the instant appeal.  

Pulmonary Disorder

The Veteran asserts that service connection for lung problems and bronchitis is warranted as the claimed pulmonary disorders were incurred as the result of his exposure to contaminated water at Camp Lejeune.  

The Veteran's service treatment records convey that he was seen for pulmonary complaints.   Clinical documentation dated in February 1987 states that the Veteran complained of a cough, chest tightness, congestion, and a productive cough.  Assessments of bronchitis, "[ruleout] infiltrate," and "acute tracheobronchitis [with] obstruction" were advanced.  
A September 1990 retired military/military dependent treatment record states that the Veteran complained of coughing and chest congestion.  An assessment of continued clinical atypical pneumonia was advanced.  A December 1999 chest X-ray study from D. Harshfield, M.D., reports that the Veteran exhibited a right lower lobe atypical granuloma with eccentric calcification.  A February 2003 chest X-ray study from J. Murphy, M.D., indicates that the Veteran was diagnosed with bronchitis.  The examination revealed findings "consistent with some degree of chronic allergy, asthma, or bronchitis."  

The report of the August 2011 VA examination states that the examiner commented that: "[c]oncerning the following conditions: lung conditions ..., I reviewed these and the medical literature concerning that and the contaminants found in the drinking water of Camp Lejeune; "[a]s previously stated, there is no objective literature concerning chronic congestion (sic) of small quantities of these chemicals and their relationship to diseases;" and "[d]ue to this fact, it is my opinion at this time with the present medical literature that is available there is no relationship between the above listed conditions and exposure to contaminated water at Camp Lejeune." The VA physician did not address the relationship, if any, between the Veteran's in-service pulmonary complaints and the claimed disorders.  

The December 2013 VA treatment record states that the Veteran had been diagnosed with multiple recurrent disorders.  The VA physician commented that "[c]onsidering the number of chemicals that were in the water, the length of time he was exposed to it, and the range of medical problems he has, I feel that more likely than not his chemical exposure at Camp Lejeune was a causative or contributory factor in one or more of his problems."  

The VA examination reports of record are conclusory in nature and fail to address the relationship between the Veteran's in-service pulmonary complaints and the claimed pulmonary disorders.  Given these deficiencies and in light of the December 2013 physician's opinion, the Board finds that further VA evaluation is required to adequately resolve the issues raised by the instant appeal.  


Recurrent Tonsil Disorder

The Veteran asserts that service connection for recurrent tonsillectomy residuals is warranted as the claimed disability was incurred as the result of abscessed tonsils due to his exposure to contaminated water at Camp Lejeune.  

A June 1986 naval treatment record states that the Veteran complained of swollen tonsils.  Impressions of pharyngitis and tonsillitis were advanced.  The report of a March 1988 VA examination for compensation purposes states that the Veteran exhibited a moderately swollen right tonsil.  No tonsil disorder was diagnosed.  A December 1995 written statement from J. Potts, M.D., states that the Veteran was scheduled for a tonsillectomy and an adenoidectomy to be performed at the Baptist Memorial Medical Center.   

The December 2013 VA treatment record states that the Veteran had been diagnosed with multiple recurrent disorders.  The VA physician commented that "[c]onsidering the number of chemicals that were in the water, the length of time he was exposed to it, and the range of medical problems he has, I feel that more likely than not his chemical exposure at Camp Lejeune was a causative or contributory factor in one or more of his problems."  

The Veteran has not been afforded a VA examination which specifically addresses the nature and etiology of the Veteran's claimed recurrent tonsil disorder.  Such an evaluation is required to adequately resolve the issues raised by the instant appeal.  

Recurrent Lymphatic Disorder

The Veteran asserts that service connection for swelling glands as the claimed disability was incurred as the result of his exposure to contaminated water at Camp Lejeune.  

A June 1986 treatment record states that the Veteran exhibited cervical lymphadenopathy.  Assessments of non-exudated pharyngitis and "[ruleout] strep pharyngitis" were advanced 
The December 2013 VA treatment record states that the Veteran had been diagnosed with multiple recurrent disorders.  The VA physician commented that "[c]onsidering the number of chemicals that were in the water, the length of time he was exposed to it, and the range of medical problems he has, I feel that more likely than not his chemical exposure at Camp Lejeune was a causative or contributory factor in one or more of his problems."  

The Veteran has not been afforded a VA examination which specifically addresses the nature and etiology of the Veteran's claimed recurrent lymphatic disorder.  Such an evaluation is required to adequately resolve the issues raised by the instant appeal.  

Skin, Gastrointestinal, Hypertension, Liver, Kidney, Urological, Prostate, Breast, Immune system, CFS, Vitamin D and Vitamin B12 Deficiency, Dental, TMJ, and Oral Cavity Disorders

The Veteran asserts that service connection for a skin disorder, a gastrointestinal disorder, hypertension, a liver disorder, a kidney disorder, a urological disorder, a prostate disorder, a breast disorder, an immune system disorder, CFS, a recurrent disorder manifested by Vitamin D and Vitamin B12 deficiency, a dental disorder, a TMJ disorder, and a recurrent oral cavity disorder is warranted secondary to his exposure to contaminated water at Camp Lejeune.  

The VA examination reports and VA evaluations of record are in apparent conflict as to the etiology of the claimed disabilities.  The report of an April 2010 VA examination states that the Veteran was "claiming service connection for ... lumps in roof of mouth, prostate condition, skin condition, UTI, kidney disorder, ... intestinal polyps, IBS, acid reflux, TMJ disorder, hypertension, lymph node nodules, chronic fatigue, [and] immune issues" "all claimed as the result of drinking the contaminated water at Camp Lejeune."  The examiner commented that: "[a]ll the effects that have been described in the literature are secondary to acute toxicity from these substances due to inadvertent acute ingestion of large quantities or suicidal attempts by ingesting them;" '[t]here is little or no information on the effects of chronic ingestion of smaller quantities;" and "[i]n view of that[,] I cannot say without speculation whether any of the Veteran's current illnesses are secondary to his relatively low grade but chronic ingestion on halogenated hydrocarbons."  It is not evident from the record that the examiner's use of the phrase "without speculation" reflected the limitations of knowledge in the medical community at large and not those of a particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010) (an examiner's use of the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.)  

The report of the November 2010 VA examination states that the Veteran was "claiming service-connected for lumps in breasts, digestive disorder including rectal bleeding, nausea, vomiting, intestinal shutdown, intestinal twitching and cramps, borderline liver problems, swelling of the glands, ... [and] Vitamin D and B12 deficiency" ... "due to consumption of contaminated water while stationed at Camp Lejeune."  Impressions of IBS, GERD, Vitamin D and B12 deficiency, and a benign right breast mass were advanced.  The examiner opined that "I cannot say without speculation whether any of the Veteran's current illness is secondary to his relatively low-grade but chronic ingestion of halogenated hydrocarbons."

The June 2011 VA examination report states that: "[c]oncerning the Veteran s symptoms of skin conditions including face, groin, arms, legs, lymph nodes, arms, back, and neck, acid reflux, high blood pressure, ... chronic fatigue, ... [,d]ue to the fact that in the literature most literature explanations is due to acute toxicity of these substances (sic);" and "[d]ue to the fact there is no objective literature concerning chronic congestion (sic) of small quantities, it is my opinion at this time concerning the above listed conditions, there is no relationship between these conditions and the exposure to contaminated water at Camp Lejeune."  

The August 2011 VA examination reports conveys that the examiner was requested to address whether "drinking the water at Camp Lejeune caused a lung condition mouth condition with lumps in the roof to the mouth, prostate, bladder, kidney or intestinal polyp conditions, IBS, [or] TMJ."  The examiner opined that: "[c]oncerning the following conditions; lung conditions, inner mouth conditions to include lumps in the roof of mouth, prostate, bladder, kidney, and intestinal polyp conditions, IBS, TMJ ..., I reviewed these and the medical literature concerning that and the contaminants found in the drinking water of Camp Lejeune;" "[a]s previously stated, there is no objective literature concerning chronic congestion (sic) of small quantities of these chemicals and their relationship to diseases;" and "[d]ue to this fact, it is my opinion at this time with the present medical literature that is available there is no relationship between the above listed conditions and exposure to contaminated water at Camp Lejeune."  

The December 2013 VA treatment record states that the Veteran had been diagnosed with chronic milia, folliculitis, "past history of episode of adynamic ileus and colitis around 1994," benign breast lumps, GERD, and several other disorders.  The VA physician commented that "[c]onsidering the number of chemicals that were in the water, the length of time he was exposed to it, and the range of medical problems he has, I feel that more likely than not his chemical exposure at Camp Lejeune was a causative or contributory factor in one or more of his problems."  

The VA examination reports and opinions addressing the Veteran's claimed skin disorders, gastrointestinal disorders, hypertension, liver disorder, kidney disorder, urological disorders, prostate disorder, breast disorder, immune system disorder, CFS, Vitamin D and Vitamin B12 deficiency, TMJ disorder, and oral cavity disorder do not make findings as to the claimed disorders' relationship to active service beyond his presumed exposure to contaminated water at Camp Lejeune and are wholly conclusory in nature.  Further, the Veteran has not been afforded a VA dental examination to determine the nature and etiology of his claimed dental and oral cavity disabilities.  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA examinations addressing the Veteran's claimed skin, gastrointestinal, hypertension, liver, kidney, urological, prostate, breast, immune system, CFS, Vitamin D and Vitamin B12 deficiency, dental, TMJ, and oral cavity disorders is needed.  


Chronic Sinusitis

The Veteran asserts that an initial compensable evaluation is warranted for his chronic sinusitis.  He stated that his sinusitis had increased in severity since his last VA examination.  

At the May 2015 Board hearing, the Veteran testified that he received ongoing VA treatment for his sinusitis every two to four weeks.  VA clinical documentation dated after July 2014 is not of record.  

At the Board hearing, the Veteran indicated further that his sinusitis had "gotten worse since 2010, 2011."  The Veteran was last afforded a VA examination which addressed his sinusitis in November 2010.  Given the apparent increase in severity of the Veteran's sinusitis, the Board finds that further VA sinus examination is needed to accurately determine the current nature and severity of the Veteran's chronic sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed hearing loss, thoracolumbar spine disorder, acquired eye disorder, acquired psychiatric disorder, headache disorder, alcohol dependence, right elbow disorder, left elbow disorder, right hand disorder, left hand disorder, right knee disorder, left knee disorder, right upper extremity neurological, left upper extremity neurological disorder, a right lower extremity neurological disorder, a left lower extremity neurological disorder, neurological disorder manifested by muscle movement and twitching, a recurrent pain disorder, pulmonary disorder, recurrent tonsil disorder, recurrent lymphatic disorder, skin disorder, gastrointestinal disorder, hypertension, liver disorder, kidney disorder, urological disorder, prostate disorder, breast disorder, immune system disorder, CFS, Vitamin D and Vitamin B12 deficiency, dental disorder, TMJ disorder, and oral cavity disorder and all treatment of his service-connected chronic sinusitis after July 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact "Afto Steel" and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after July 2014.  

3.  Schedule the Veteran for a VA audiological evaluation in order to determine the nature and etiology of his hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss had its onset during active service; is related to the Veteran's in-service noise exposure, documented multiple head traumas, and/or claimed right ear trauma; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his chronic sinusitis and other service-connected disabilities.  

The Veteran's in-service tank-related noise exposure is to be conceded.  

Service connection is in effect for chronic right tibial periostitis, left fourth and fifth finger laceration residuals, chronic sinusitis, and tinnitus.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA spine evaluation in order to determine the nature and etiology of his thoracolumbar spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified thoracolumbar spine disorder had its onset during active service; is related to the Veteran's documented in-service L2 bone scan abnormality and/or exposure to contaminated water at Camp Lejeune, North Carolina; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's chronic right tibial periostitis, and other service-connected disabilities.  
Service connection is in effect for chronic right tibial periostitis, left fourth and fifth finger laceration residuals, chronic sinusitis, and tinnitus.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA ophthalmological evaluation in order to determine the nature and etiology of his claimed recurrent acquired eye disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified eye disorder had its onset during active service; is related to the Veteran's documented in-service right eye and left eye injuries and/or exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA psychiatric evaluation in order to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If PTSD is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified.  Further, the examiner should specifically state whether the Veteran has recurrent TBI residuals.  

The examiner should advance an opinion as to following questions:

a.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's documented in-service multiple head trauma and physical abuse by fellow marines and/or exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

b.  If any identified acquired psychiatric disorder is determined to have existed prior to service entrance, is it as likely as not (i.e., probability of 50 percent or more) that such disorder increased in severity during the Veteran's period of active service.  If so, was any identified increase in severity clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progression of the disability?  

c.  Is the Veteran's alcohol dependence a manifestation of an identified acquired psychiatric disorder?  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Schedule the Veteran for a VA neurological evaluation in order to determine the nature and etiology of his claimed headache disorder; right upper extremity, left upper extremity, right lower extremity, and left lower extremity nerve damage; neurological disorder manifested by muscle movement and twitching; fibromyalgia; and recurrent pain disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran has TBI residuals.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified neurological disorder, fibromyalgia, or chronic pain disorder had its onset during active service; is related to the Veteran's documented in-service head, upper extremity, lower extremity, and other bodily trauma and/or exposure to contaminated water at Camp Lejeune, North Carolina; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's chronic right tibial periostitis, and other service-connected disabilities.  

Service connection is in effect for chronic right tibial periostitis, left fourth and fifth finger laceration residuals, chronic sinusitis, and tinnitus.  
All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

8.  Schedule the Veteran for a VA orthopedic evaluation in order to determine the nature and etiology of his claimed recurrent right elbow disorder, left elbow disorder, right hand disorder, left hand disorder, right knee disorder, and left knee disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent elbow disorder, hand disorder, or knee disorder had its onset during active service; is related to the Veteran's documented in-service upper extremity and lower extremity trauma and complaints and/or exposure to contaminated water at Camp Lejeune, North Carolina; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's chronic right tibial periostitis, and other service-connected disabilities.  

Service connection is in effect for chronic right tibial periostitis, left fourth and fifth finger laceration residuals, chronic sinusitis, and tinnitus.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

9.  Schedule the Veteran for a VA pulmonary evaluation in order to determine the nature and etiology of his claimed recurrent pulmonary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified pulmonary disorder had its onset during active service; is related to the Veteran's documented in-service bronchitis and other pulmonary complaints and/or exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

10.  Schedule the Veteran for a VA evaluation conducted by an appropriate physician in order to determine the nature and etiology of his claimed recurrent tonsil disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent tonsil disorder is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent tonsil disorder had its onset during active service; is related to the Veteran's documented in-service tonsil complaints and/or exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

11.  Schedule the Veteran for a VA evaluation conducted by an appropriate physician in order to determine the nature and etiology of his claimed recurrent lymphatic disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent lymphatic disorder is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent lymphatic disorder had its onset during active service; is related to the Veteran's in-service cervical lymphadenopathy and/or exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  
12.  Schedule the Veteran for a VA dermatological evaluation in order to determine the nature and etiology of his claimed skin disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified skin disorder had its onset during active service; is related to the Veteran's in-service exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

13.  Schedule the Veteran for a VA gastroenterological evaluation in order to determine the nature and etiology of his claimed recurrent gastrointestinal disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gastrointestinal  disorder had its onset during active service; is related to the Veteran's exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

14.  Schedule the Veteran for a VA internal medicine evaluation in order to determine the nature and etiology of his claimed recurrent hypertension, liver disorder, and breast disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a liver disorder is not identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hypertension, liver disorder, and breast disorder had their onset during active service; is related to the Veteran's exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

15.  Schedule the Veteran for a VA urological disorder evaluation in order to determine the nature and etiology of his claimed bladder disorder, prostate disorder, and UTI residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a recurrent bladder disorder, a recurrent prostate disorder, and/or other recurrent urological disorder is not identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified bladder disorder, prostate disorder, or UTI residuals had its/their onset during active service; is related to the Veteran's exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

16.  Schedule the Veteran for a VA evaluation conducted by the appropriate physician in order to determine the nature and etiology of his claimed recurrent immune system disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a recurrent immune system disorder is not identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified immune system disorder had its onset during active service; is related to the Veteran's exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

17.  Schedule the Veteran for a VA evaluation conducted by the appropriate physician in order to determine the nature and etiology of his claimed CFS.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If CFS is not identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified CFS had its onset during active service; is related to the Veteran's exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

18.  Schedule the Veteran for a VA evaluation conducted by the appropriate physician in order to determine the nature and etiology of his claimed recurrent disorder manifested by Vitamin D and Vitamin B12 deficiency.  All indicated tests and studies should be accomplished and the findings then reported in detail.  
The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent disorder manifested by Vitamin D and Vitamin B12 deficiency had its onset during active service; is related to the Veteran's exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

19.  Schedule the Veteran for a VA dental evaluation in order to determine the nature and etiology of his claimed dental disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified dental disorder had its onset during active service; is related to the Veteran's exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

20.  Schedule the Veteran for a VA evaluation conducted by the appropriate physician/dentist in order to determine the nature and etiology of his claimed TMJ disorder and recurrent oral cavity disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified TMJ disorder and recurrent oral cavity disorder had its onset during active service; is related to the Veteran's exposure to contaminated water at Camp Lejeune, North Carolina; or otherwise originated during active service.  

21.  Schedule the Veteran for a VA sinus examination in order to assist in determining the current nature and severity of his service-connected chronic sinusitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should advance an opinion as to the impact of the Veteran's chronic sinusitis upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

22.  Then adjudicate the issue of service connection for hearing loss on a de novo basis and readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


